Citation Nr: 0304453	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-22 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for duodenal ulcer disease 
with gastritis, currently evaluated as 10 percent disabling.

 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDING OF FACT

The evidence of record shows that the veteran does not 
currently have an active duodenal ulcer, that the veteran 
does not have severe gastrointestinal symptoms two or three 
times a year averaging 10 days or more in duration, and that 
he does not have continuous moderate manifestations.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for duodenal ulcer disease with gastritis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Codes 7305, 7307 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
appellant and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist an appellant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
were also effective November 9, 2000.  In this case, the 
appellant's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the appellant's claim has proceeded 
in accordance with the provisions of the law and regulations.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The rating decision, the statement of the case (SOC), and the 
supplemental statement of the case, notified the appellant of 
the reasons and bases for the decision, the relevant law and 
regulations, and of the evidence necessary to substantiate 
his claim.  Additionally, he was notified by a VA letter 
dated in February 2003 of the evidence he needed to provide 
and what development action the VA would undertake.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the appellant in obtaining 
evidence necessary to substantiate his claim.

The veteran has been provided two VA examinations since he 
submitted his increased rating claim in September 1999.  
Additionally, the veteran's VA medical records and his Social 
Security medical records have been obtained.  The veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  
There is no indication that there exists any evidence which 
has a bearing on the issue decided below which has not been 
obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected duodenal ulcer disability at issue.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining the veteran's 
service-connected duodenal ulcer disability, except as 
reported below. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The veteran was granted service connection and a 10 percent 
rating for duodenal ulcer disease by rating action in June 
1995.  The 10 percent rating has been in effect since January 
1995.  The veteran submitted his claim for an increased 
rating for his duodenal ulcer disability in September 1999.

A July 1999 VA outpatient treatment record indicates that the 
veteran weighted 228 pounds and that his ideal weight was 196 
pounds.  The record indicates that the veteran was attempting 
to lose weight in order to control his diabetes mellitus 
disability.

The veteran was afforded a VA examination in October 1999.  
The examiner noted that the veteran had a history of cancer 
of the colon treated with partial colectomy and 
ilieotransverse colostomy in 1993.  In 1997 the veteran was 
treated for a small bowel obstruction, and he underwent 
repair of a ventral hernia.  The veteran complained of 
increased abdominal pain, loss of appetite, and belching.  
The veteran denied rectal bleeding and he reported fairly 
regular bowel movements.  Objectively, the veteran was well 
developed, well nourished and in no apparent distress.  The 
veteran weighed 231 pounds.  The veteran's abdomen was soft, 
with slight diffuse tenderness.  There were no palpable 
masses and there were normoactive bowel sounds.  Upper 
gastrointestinal series revealed that the veteran's esophagus 
and stomach were normal, without any filling defects.  There 
was extensive scarring of the duodenal bulb, with cloverleaf 
appearance and mucosal edema and thickening.  There was no 
definite ulceration.  There was also a small duodenal 
diverticulum within the duodenal C loop.    Stool was occult 
blood negative.  The assessment was chronic duodenal ulcer 
with deformed duodenal bulb and thickened, irregular mucosa, 
and small duodenal diverticulum.

VA outpatient treatment records dated from September 1999 to 
August 2000 reveal no complaints or treatment for duodenal 
ulcer disease or gastritis.

On his August 2000 notice of disagreement the veteran 
reported that his weight was down to 201 pounds.  The veteran 
asserted that he had four to six attacks of increased 
gastrointestinal symptoms (pain, gas, nausea, occasional 
vomiting, and loss of appetite) every month.  The veteran 
stated that his attacks lasted from three to four days 
apiece, such that they totaled from 12 to 24 days a month.  
The veteran reported that he was on a diet for his diabetic 
condition.

On VA examination in July 2001 the veteran was noted to have 
a history of chronic peptic ulcer disease.  The veteran 
reported that he had chronic symptoms of vomiting, averaging 
two times a week for many years.  He asserted that he 
sometimes vomited before or after meals, usually vomiting 
undigested food or bile, but no blood or emesis.  The veteran 
denied melena or hematemesis.  The veteran treated his 
symptoms with Prevacid and Maalox.  The veteran stated that 
he had chronic intermittent diarrhea and constipation, 
asserting that he never had a normal bowel movement.  The 
veteran reported that he had chronic intermittent abdominal 
pain, sharp localized to the right upper quadrant and to the 
right paraumbilical, 9 out of 10 in severity, lasting from 30 
minutes to 6 hours.  He said that the symptoms were 
associated with vomiting and occurring twice a day, two or 
three days a week.  The veteran reported a six-pound decrease 
in his weight over the previous month.

Objectively, the veteran's abdomen was soft and nondistended.  
There were no signs of anemia.  There was tenderness in the 
right upper quadrant and the right paraumbilical region, 
without guarding or rebound.  Esophagogastroduodenoscopy 
(EGD) performed in August 2001 revealed mild esophagitis, 
nonerosive bile gastritis, and deformed duodenum.  No active 
ulcer was noted.  The diagnosis was chronic dyspepsia.

The RO rated the veteran's disability as 10 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7305, the diagnostic 
code for duodenal ulcer.  Under that code, a 10 percent 
rating is warranted for mild duodenal ulcer, with recurring 
symptoms once or twice yearly.  A 20 percent evaluation is 
warranted for moderate duodenal ulcer, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent evaluation is warranted for 
moderately severe duodenal ulcer, less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
evaluation is warranted for severe duodenal ulcer, with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

While the veteran reports frequent abdominal pain, nausea, 
and vomiting, the record does not reveal that the veteran 
experiences more than mild duodenal ulcer disease.  Neither 
the October 1999 VA examination nor the July 2001 VA 
examination revealed the veteran to have a duodenal ulcer 
present.  Furthermore, VA outpatient treatment records from 
September 1999 show treatment for various disabilities, but 
not for an active duodenal ulcer.  The veteran has denied 
hematemesis and melena.  The veteran has not had anemia.  The 
record further indicates that the veteran has been advised to 
lose weight for control of his diabetes mellitus, and that 
such weight loss has been due to his own successful efforts 
to lose weight.  The record does not reveal that the veteran 
has moderate duodenal ulcer disease, with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate manifestations, 
the requirements for an increased rating of 20 percent under 
Diagnostic Code 7305.

The Board has also considered whether the veteran would be 
entitled to a higher rating under the criteria for gastritis.  
Chronic hypertrophic gastritis with small nodular lesions, 
and symptoms, warrants a 10 percent evaluation.  Chronic 
hypertrophic gastritis with multiple small eroded or 
ulcerated areas, and symptoms, warrants a 30 percent 
evaluation.  Chronic hypertrophic gastritis with severe 
hemorrhages, or large ulcerated or eroded areas, warrants a 
60 percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 
7307.  Diagnostic Code 7307 also provides that atrophic 
gastritis, as a complication of a number of diseases, 
including pernicious anemia, is rated by the underlying 
condition.  Since the veteran has not been shown 


to have hypertrophic gastritis with multiple small eroded or 
ulcerated areas, he does not meet the requirements for a 
higher 30 percent rating for gastritis.  Id.  Nor is there 
evidence otherwise demonstrating the presence of atrophic 
gastritis which can be rated on the basis of an underlying 
condition.  Accordingly, a higher evaluation under 38 C.F.R. 
§ 4.114, Diagnostic Code 7307 is not warranted.

Finally, the pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (2002), have been considered but 
there is no basis for referral in this regard.  The Board is 
of the opinion that the veteran's 10 percent rating for his 
duodenal ulcer with gastritis disability sufficiently 
compensates the veteran for any resultant symptoms.  The 
veteran has not undergone any recent hospitalization for his 
ulcer disease and there has been no showing that it affects 
his employment.  The Board finds that there is no evidence of 
frequent hospitalization or marked interference with 
employment due to the veteran's gastrointestinal disability 
that is exceptional so as to preclude the use of the regular 
rating criteria.  Therefore, referral for an increased 
evaluation on an extraschedular basis is not warranted.    

Accordingly, the preponderance of the evidence is against an 
increased rating in excess of 10 percent for duodenal ulcer 
disease with gastritis.


ORDER

Entitlement to an increased rating for duodenal ulcer disease 
with gastritis is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

